Citation Nr: 0026321	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  95-40 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York




THE ISSUE

Entitlement to an increased rating for the service-connected 
residuals of a fracture of the L2 vertebra, currently rated 
as 40 percent disabling.  




REPRESENTATION

Appellant represented by:	The American Legion







ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from October 1976 to March 
1985.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 1995 rating decision by the RO.  

The case was remanded by the Board to the RO in September 
1997 for additional development.  



FINDINGS OF FACT

1.  The veteran's service-connected residuals of a fracture 
of the of L2 vertebra is manifested by severe limitation of 
motion of the lumbar spine and demonstrable deformity of the 
vertebral body.  

2.  The medical evidence does not show that the veteran 
suffers from pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  




CONCLUSION OF LAW

The schedular criteria for the assignment of a rating of 50 
percent, but not more for the service-connected residuals of 
a fracture of the L2 vertebra have been met. 38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.7, 4.71a 
including Diagnostic Codes 5285, 5292 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim for an 
increased rating is well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.159 (1999).  This 
finding is based on the veteran's evidentiary assertion that 
his service-connected disability has increased in severity.  
See Drosky v. Brown, 10 Vet. App. 251, 254 (1997) (citing 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 (1992)).  
There is a further duty to assist the veteran in developing 
the facts pertinent to his claim pursuant to 38 U.S.C.A. 
§ 5107(a) (West 1991).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  Further, 
although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Therefore, although the Board has 
thoroughly reviewed all medical evidence of record, the Board 
will focus primarily on the most recent medical findings 
regarding the current level of the veteran's service-
connected disability.  

Historically, the Board notes that the veteran was originally 
granted service connection for residuals of a fracture of the 
L2 vertebra in March 1992, when a 20 percent evaluation was 
assigned under the provisions of 38 C.F.R. § 4.71a including 
Diagnostic Code 5285-5292.  In September 1992, the rating was 
increased to 40 percent effective on April 10, 1991.  

X-ray studies of the veteran's lumbosacral spine in July 1994 
showed an edge fracture involving the superior anterior 
aspect of the L2 vertebral body, which appeared to be an old 
fracture as sclerosis and degenerative changes were present 
in that region.  There was mild narrowing of the 
intervertebral disc space at that L1, 2 level.  The 
lumbovertebral bodies were normal in height without evidence 
of acute compression fracture.  The alignment was normal.  
There was no evidence of spondylolisthesis.  There was 
evidence of intervertebral disc space narrowing at the L4, 5 
level with degenerative hypertrophic spurring consistent with 
degenerative disc disease at that level.  Similar changes 
were present at the L3, 4 level.  Bone density was normal for 
age.  There were no lytic or blastic bone lesions identified.  
Impression was that of evidence of degenerative disc disease 
at the L1, 2; L3, 4; L4, 5 levels.  There was evidence of an 
old anterior edge fracture of the superior anterior aspect of 
the L2 vertebral body.  

VA examination in August 1994 revealed the veteran's 
complaints of numbness, pain in the back with radiation to 
the upper legs.  Examination of the veteran's range of motion 
of the lumbar spine revealed flexion to 35 degrees; extension 
to 7 degrees; lateral flexion to 12 degrees, bilaterally; and 
rotation to 90 degrees, bilaterally.  There were no postural 
abnormalities or fixed deformities, and the musculature of 
the back was normal.  

A June 1995 report of a private magnetic resonance imaging 
(MRI) showed that there was marked loss of disc height at L1-
2 secondary to disc degeneration.  The configuration of the 
anterior superior aspect of L2 was consistent with limbus 
vertebra.  There was no evidence of disc herniation at that 
level.  The L2-3 disc was unremarkable.  At L3-4 there was 
marked loss of disc height and signal intensity secondary to 
disc degeneration.  There was associated broad-based bulging 
of the disc and annulus posteriorly and laterally in toward 
the neuroforamen without evidence of nerve root displacement 
or significant thecal sac deformity.  At L4-5 there was some 
loss of disc height and signal intensity without evidence of 
focal disc herniation.  At L5-S1 there was loss of disc 
height and disc signal intensity secondary to disc and 
annulus posteriorly abutting but not distorting the thecal 
sac, and not displacing nerve roots.  Conclusion was that of 
multi-level disc degeneration.  Limbus configuration to the 
anterior superior aspect of the L2 vertebral body.  At both 
L3-4 and L5-S1, there was subligamentous broad-based 
posterior bulging of the disc and annulus abutting the thecal 
sac, but not causing significant thecal sac deformity or 
nerve root displacement.

In July 1995, the veteran was treated by a private physician 
with complaints of increasing low back pain.  On exam, 
straight leg raising was to 80 degrees.  Reflexes were 
intact.  There were no sensory or motor deficits noted in the 
lower extremities.  Plantar responses were flexor.

In September 1997, the Board remanded the case back to the RO 
for further development.  Specifically, the Board noted that 
the veteran indicated that he was treated at various private 
and VA facilities; however, no medical records showing 
treatment at these facilities were located in the claims 
file.  In addition, the Board noted that the extent and 
severity of the veteran's service-connected residuals of a 
fracture of the L2 vertebra was unclear.

Outpatient treatment records show that the veteran sought 
treatment for low back pain in 1992 through 1995.

The veteran was afforded a VA examination in September 1998.  
The veteran reported numbness and tingling in the heel and 
proximal sole of the right foot.  The veteran reported that 
his back pain and stiffness was aggravated by bending and 
prolonged sitting, but was not accompanied by radiating pain 
into the legs.  On examination, the veteran had modest 
restriction of forward bending at the waist, no restriction 
of extension or lateral bending, mild focal tenderness over 
the upper lumbar vertebrae and coccyx, no lumbar paraspinous 
muscle spasm, no sciatic notch tenderness, no radicular pain 
on straight leg raising, 2+ pulses.  

Neurologically, the veteran was able to walk well on heels 
and toes; had normal muscle power, bulk and tone; had no 
tremor or dysmetria with 2+ symmetrical DTR's, flexor 
plantars.  Position and vibratory sensation was intact.  
Light touch and sharp sensation were intact save for an 
irregular area extending from R calcaneus to 4-5 cms., 
distally on the plantar surface of the foot where touch/sharp 
was impaired and some dysesthesias was present.  There was no 
neuroma, palpable nor any area of localized tenderness.  
Assessment was that of probable entrapment/traumatic sensory 
neuropathy involving sensory branch R tibial nerve; no 
clinical evidence that that was in any way related to the 
lumbar fractures or to lumbosacral disc disease; prognosis 
was uncertain but there was no motor/functional impairment of 
the right foot and ankle, and there was no clinical evidence 
of radiculopathy.  

Currently, the veteran contends that his service-connected 
disability is more disabling than represented by the assigned 
40 percent rating.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities. 38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (1999).  

Under 38 C.F.R. § 4.31 (1999), it is provided that where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1999).  

The service-connected residuals of a fracture of the L2 
vertebra is rated under Diagnostic Code 5285-5292 for 
residuals of fractured vertebra with limitation  of motion of 
the lumbar spine.  Under Diagnostic Code 5285, a 100 percent 
rating is warranted where there are residuals of vertebra 
fracture, with cord involvement, or where the veteran is 
bedridden, or requiring long leg braces.  With lesser 
involvements rate for limited motion and/or nerve paralysis.  
For residuals of vertebra fracture without cord involvement, 
where there is abnormal mobility requiring a neck brace (jury 
mast), a 60 percent rating is warranted.  

Diagnostic Code 5285 also provides that, in other cases, the 
disability is to be rated in accordance with definite limited 
motion or muscle spasm, adding 10 percent for demonstrable 
deformity of a vertebral body.  A note to that code provides 
that both under ankylosis and limited motion, ratings should 
not be assigned for more than one segment by reason of 
involvement of only the first or last vertebrae of an 
adjacent segment.  

In addition, the Board has considered several other rating 
codes with regard to the veteran's service-connected 
residuals of a fracture of the L2 vertebra.  

Limitation of motion of the lumbar spine is evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5292 (1999).  Slight 
limitation is evaluated as 10 percent disabling; moderate 
limitation is evaluated as 20 percent disabling and severe 
limitation is evaluated as 40 percent disabling.  

38 C.F.R. § 4.71a, Diagnostic Code 5293 pertains to 
intervertebral disc syndrome.  Under that code, a zero 
percent evaluation is applied to a post-operative, cured 
condition.  A 10 percent evaluation requires mild symptoms.  
A 20 percent evaluation is for moderate symptoms and 
recurring attacks.  A 40 percent evaluation is applied for 
severe symptoms characterized by recurring attacks with 
intermittent relief.  A 60 evaluation is the maximum 
evaluation for this diagnostic code, requiring evidence of a 
pronounced condition, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  

Lumbosacral strain is evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (1999).  With muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
a standing position, a 20 percent evaluation is warranted. 
Where symptoms are severe with listing of the whole spine to 
the opposite side; positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, a loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, a 40 percent evaluation 
is warranted.  

The Board notes that the veteran asserts having back pain.  
The Board also notes that, in consideration of limitation of 
motion, the Court has set forth certain guidelines.  In the 
case of DeLuca v. Brown, 8 Vet.App. 202 (1995), the Court has 
expounded on the necessary evidence required for a full 
evaluation of orthopedic disabilities.  In this case, the 
Court held that ratings based on limitation of motion do not 
subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was also 
held that the provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  The guidance provided by the 
Court in DeLuca must be followed in adjudicating the 
veteran's claim for an increased rating for the service-
connected residuals of a fracture of the L2 vertebra as a 
rating under the Diagnostic Code governing limitation of 
motion of the lumbar spine should be considered.  However, in 
that regard, the Board notes that the provisions of 38 C.F.R. 
§ 4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the Diagnostic Codes predicated on 
limitation of motion. Johnson v. Brown, 9 Vet.App. 7 (1996).  

The Board has considered functional loss due to pain under 38 
C.F.R. § 4.40 (1999) and functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1999).  In this case, the veteran 
complained of back pain.  The Board finds that the 40 percent 
disability rating under Diagnostic Code 5292 adequately 
considers the veteran's functional limitation of the low back 
in that the veteran's evaluation contemplates severe 
limitation of the lumbar spine with a maximum 40 percent 
rating assigned under that code.  The Board also points out 
that a 40 percent rating is the maximum rating allowed for 
lumbosacral strain under Diagnostic Code 5295.

Moreover, the Board finds that an additional 10 percent 
rating is warranted under Diagnostic Code 5285 for vertebral 
body deformity.

However, the Board notes that, in order to warrant a rating 
in excess of 40 percent under Diagnostic Code 5285, the 
medical evidence must show that the residuals of the vertebra 
fracture are without cord involvement and show abnormal 
mobility requiring neck brace (jury mast).  

Finally, in order to warrant a rating in excess of 40 percent 
under Diagnostic Code 5293, the medical evidence would have 
to show pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
In light of the finding that there was no radiculopathy on 
the September 1998 VA examination, a 60 percent rating under 
Diagnostic Code 5293 is not warranted.  

In sum, the medical evidence shows that the veteran's 
residuals of a fracture of the L2 vertebra is manifested by 
severe limitation of motion with demonstrable deformity of 
the vertebral body.  Accordingly, the current disability 
rating should encompass a 40 percent evaluation for 
limitation of motion and/or lumbosacral strain of the 
service-connected residuals of a fracture of the L2 vertebra, 
and an additional 10 percent evaluation under Diagnostic Code 
5285 for demonstrable deformity of the vertebral body 
visualized on X-rays.  

The schedular criteria for a rating of 50 percent, but not 
more for residuals of L2 vertebra fracture, have been met. 38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
4.7, 4.71a, including Diagnostic Code 5285-5292 (1999).  



ORDER

An increased rating to 50 percent for the service-connected 
residuals of L2 vertebra fracture is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 
- 2 -


- 1 -


